DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the threaded" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should instead recite “the threaded connection”, and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 9, line 1 recites the limitation “further comprising a plurality of connection areas”, which renders the claim indefinite, since it is unclear if the plurality of connection areas are in addition to the connection, or if the connection comprises connection areas. For the purpose of compact prosecution below, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemow et al. (U.S. Patent 4,944,742, hereinafter “Clemow”). 
Clemow discloses, regarding claim 1, a fixator pin (11, see Figs. 1-3) comprising: a shaft (12) having an attachment portion configured to be inserted in a bone (see annotated Fig. 3 below); a removable drill tip (13); and a connection between the shaft and the removable drill tip (see annotated Fig. 2 below).

    PNG
    media_image1.png
    475
    255
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    264
    417
    media_image2.png
    Greyscale


Regarding claim 3, wherein the connection is proximate to the attachment portion (see annotated Fig. 1 below).

    PNG
    media_image3.png
    358
    530
    media_image3.png
    Greyscale

Regarding claim 4, wherein the connection is longitudinally spaced from the 
attachment portion (see annotated Fig. 1 above).
Regarding claim 6, wherein the attachment portion is unthreaded (see Fig. 2).
Regarding claim 9, further comprising a plurality of connection areas (see lines 9-13 of column 3, note that since the removable drill tip can be cut off at multiple points along 12, there are a plurality of connection / disconnection areas).
Regarding claim 10, wherein the fixator pin is one of an external fixator pin, an intramedullary pin, an intramedullary nail, a Schanz screw, an inter-locking nail, .

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loi & Tran Pty. Limited (AU 2009/201409 A1, hereinafter “Loi”). 
Loi discloses, regarding claim 1, a fixator pin (see Figs. 1-2) comprising: a shaft (10) having an attachment portion (see annotated Fig. 2 below) configured to be inserted in a bone (see Figs.  1-2, note that the shaft would be capable of being inserted into bone); a removable drill tip (30); and a connection (23 and 34) between the shaft and the removable drill tip (see Fig. 2).

    PNG
    media_image4.png
    758
    410
    media_image4.png
    Greyscale


Regarding claim 3, wherein the connection is proximate to the attachment portion (see Fig. 2, note 21 puts 34 proximate to 11).
Regarding claim 4, wherein the connection is longitudinally spaced from the attachment portion (see Fig. 2, note 21 longitudinally spaces 34 from 11).
Regarding claim 5, wherein the attachment portion is threaded (see annotated Fig. 2 above).
Regarding claim 6, wherein the attachment portion is unthreaded (see annotated Fig. 2 above).
Regarding claim 7, wherein the removable drill tip comprises a fluted drill portion (33, see Figs. 1-2).
Regarding claim 8, wherein a thread of the threaded is a same direction as a thread of the attachment portion (see lines 16-17 on page 8, “aligned”).
Regarding claim 9, further comprising a plurality of connection areas (22 and 13, 23 and 34, see Fig. 2).
Regarding claim 10, wherein the fixator pin is one of an external fixator pin, an intramedullary pin, an intramedullary nail, a Schanz screw, an inter-locking nail, a Kuntscher nail, a half pin, a centrally threaded full pin (see Figs. 1-2), a Steinmann pin, a smooth transfixation pin, or a positive or negative profile transfixation pin.

Regarding claim 12, wherein the shaft is configured to be attached to a second connecting bar at a second end opposite the first end (see Figs. 1-2, note that the threads 11 or 20 would enable the shaft to be attached to a second connecting bar).
Regarding claim 13, wherein the shaft is configured to be secured with a bolt (see Figs. 1-2, note that the threads 11 or 20 would enable the shaft to be secured with a bolt).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemow, as applied to claims 1-2 above, and in view of Hadi (U.S. Patent 8,357,186 B2, hereinafter “Hadi”). 
Clemow discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 5, wherein the attachment portion is threaded; and regarding claim 8, wherein a thread of a threaded connection is a same direction as a thread of the attachment portion.
Hadi disclose a bone pin (see Fig. 8) with shaft (66) and a removable tip (12”), wherein an attachment portion of the shaft is threaded (68) and wherein the connection between the shaft and the removable tip is threaded (56’ and 30”) and is threaded in the same direction as the threads on the attachment portion (see Fig. 8, see lines 49-54 of column 5 “complementary”, also note that in order for tip 12” to not accidently disconnect from threaded portion 68 during insertion it would have to be threaded in the same direction) in order to secure the shaft to the bone, bones or bone fragments (see lines 46-50 of column 6) and enable the tip to be threadably attached / removed and other components to be threadably attached (see lines 10-16 of column 5). 
It would have been obvious to one having ordinary skill in the art at the time the invneiton was made to modify the attachment portion in Clemow to be threaded in view of Hadi and to modify the connection to be threaded in the same direction as the attachment portion in view of Hadi ) in order to secure the shaft to the bone, bones or bone fragments and enable the tip to be threadably attached / removed and other components to be threadably attached. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemow, as applied to claim 1 above, and in view of Stevens (U.S. Pub. No. 2005/0273107 A1, hereinafter “Stevens”). 
Clemow discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 7, wherein the removable drill tip comprises a fluted drill portion.
Stevens discloses a fixation pin (30, see Figs. 3A and Fig. 3C) with a drill tip (50), wherein the drill tip includes fluted portions (54, see Fig. 3C) in order to provide a cutting edge that ensures a good cutting efficiency (see para. [0034]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drill tip in Clemow to be fluted in view of Stevens in order to provide a cutting edge that ensures a good cutting efficiency. It is noted that Clemow teaches that the drill is “preferably unfluted” in lines 65-68 of column 2), however this is not considered an example of teaching away, since disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemow, as applied to claim 1 above, and in view of McHarrie et al. (U.S. Patent 4,360,012, hereinafter “McHarrie”). 
Clemow discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 11, wherein the shaft is configured to be attached to 
McHarrie discloses fixation pins (10, see Fig. 1), wherein the pins are configured to be attached to first and second connecting bars (20, see Fig. 1) via a bolt (31) in order to provide support and securement of the pins to connecting members to enable proper manipulation of the bone fragments and parallel alignment of the pins (see lines 53-59 of column 1 and lines 8-22 of column 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pin in Clemow to be configured to be attached to first and second connecting bars and secured by a bolt in view of McHarrie in order to provide support and securement of the pins to connecting members to enable proper manipulation of the bone fragments and parallel alignment of the pins. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

EP 1273272 A2, EP 1982665 A1, and GB 2580372 A disclose fixation devices with removable portions. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773